office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b07 clangley preno-118420-11 uilc date date to holly mccann chief excise_tax program from stephanie bland senior technician reviewer branch office of associate chief_counsel passthroughs special industries subject alternative_fuel and alternative_fuel_mixture credits this memorandum responds to your request for advice dated date this advice may not be used or cited as precedent issues you requested advice on the following questions regarding the anaerobic digestion process described in the facts below is substrate an alternative_fuel as defined in sec_6426 of the internal_revenue_code code does unblended substrate qualify for the alternative_fuel credit under sec_6426 if used in the anaerobic digestion process to produce methane gas or any other product does substrate blended with at least percent by volume of taxable_fuel qualify as an alternative_fuel_mixture as defined in sec_6426 can substrate blended with at least percent by volume of taxable_fuel used in the anaerobic digestion process qualify as an alternative_fuel_mixture as defined in sec_6426 preno-118420-11 is the raw biogas derived from the anaerobic digestion process eligible for the alternative_fuel credit under sec_6426 if used as a fuel if a gas derived from biomass must be compressed to qualify for credit what level of compression is required and what is the conversion factor used to convert compressed gas derived from biomass to its gasoline_gallon_equivalent to qualify as an alternative_fuel_mixture as defined in sec_6426 must the taxable_fuel become an integral part of the compressed or liquefied gas prior to being used as a fuel or may the taxable_fuel and compressed or liquefied gas be separately injected into an engine to qualify as a mixture what is the distinction between liquefied gas derived from biomass under sec_6426 and liquid fuel derived from biomass under sec_6426 facts anaerobic digestion is a process by which microorganisms break down biodegradable material in the absence of oxygen crop and animal waste products among other things may be used as feedstock in anaerobic digesters to produce raw biogas this feedstock is often referred to as substrate substrate is typically a liquid that contains a large percentage of water some substrate also contains large portions of solid material anaerobic digestion systems vary from one another but the typical system may generally be described as follows substrate is collected and placed in a tank called a digester where several types of anaerobic bacteria break down the substrate one of the resulting products is raw biogas composed of - methane the methane from the raw biogas is collected from the digester and transported to a generator that is designed to run on methane the generator is then used to generate electricity that can be used or sold to a power company the raw biogas produced during the anaerobic digestion process requires further processing in order to be placed in a pipeline or used to create compressed natural_gas cng or liquefied natural_gas lng currently very little of the raw biogas produced from the anaerobic digestion process undergoes the additional processing required to produce cng or lng taxable_fuel typically diesel_fuel is sometimes added during the anaerobic digestion process some claimants add percent of taxable_fuel to the substrate and claim an alternative_fuel_mixture credit for each gallon of substrate put in the digester they reason that the substrate is a liquid fuel derived from biomass and that mixing the substrate with taxable_fuel creates an alternative_fuel_mixture that is used as a fuel for the digester other claimants add taxable_fuel somewhere between the methane preno-118420-11 collection process and consumption of the methane in the generator these claimants use atomizers to mist percent of taxable_fuel into either i the stream of methane that supplies fuel to the generator or ii directly into the generator engine separately but simultaneously with the methane these claimants reason that the methane is a compressed gas derived from biomass because the gas is subject_to some pressure when it moves from the collection area of the digester to the generator law and analysis sec_6426 allows a dollar_figure credit against a claimant's taxable_fuel liability for each gallon of alternative_fuel sold by the taxpayer for use as a fuel in a motor_vehicle or motorboat sold by the taxpayer for use as a fuel in aviation or so used by the taxpayer any excess is allowed as a payment under sec_6427 or a refundable income_tax_credit under sec_34 sec_6426 f and g define alternative_fuel to include compressed natural_gas compressed or liquefied gas derived from biomass as defined in sec_45k and liquid fuel derived from biomass as defined in sec_45k respectively sec_45k defines the term biomass to mean any organic material other than a oil and natural_gas or any product thereof and b coal including lignite or any product thereof sec_6426 provides that the term gasoline_gallon_equivalent means with respect to any nonliquid alternative_fuel the amount of such fuel having a btu content of big_number higher heating value sec_6426 allows a dollar_figure credit against a claimant's taxable_fuel liability for each gallon of alternative_fuel used to produce an alternative_fuel_mixture that the mixture producer sells for use or uses as a fuel in its trade_or_business any excess is allowed as a payment under sec_6427 or a refundable income_tax_credit under sec_34 sec_6426 defines the term alternative_fuel_mixture to mean a mixture of alternative_fuel and taxable_fuel as defined in sec_4083 b or c that is a is sold by the taxpayer producing such mixture to any person for use as fuel or b is used as a fuel by the taxpayer producing such mixture sec_2 of notice_2006_92 2006_2_cb_774 provides that an alternative_fuel_mixture requires a mixture of alternative_fuel and at least percent by volume of taxable_fuel sec_2 of notice_2006_92 provides that a mixture is used as a fuel when it is consumed in the production of energy thus for example a mixture is used as a fuel when it is consumed in an internal combustion engine to power a vehicle or in a furnace preno-118420-11 to produce heat a mixture that is destroyed in a fire or other_casualty loss is not used as a fuel qualification of substrate as an alternative_fuel the alternative_fuel credit is available with respect to substrate used in the anaerobic digestion process only if i the substrate meets the definition of alternative_fuel set forth in sec_6426 and ii the substrate is sold for use or used as a fuel in a motor_vehicle motorboat or in aviation a substrate will meet the definition of alternative_fuel set forth in sec_6426 if it is a liquid fuel derived from organic material other than oil natural_gas coal or any product thereof because of the many different types of substrate used in the anaerobic digestion process the determination of whether substrate qualifies as an alternative_fuel must be made on a case-by-case basis however even if a particular type of substrate qualifies as an alternative_fuel it will only be eligible for the alternative_fuel credit if the substrate is sold for use or so used as a fuel in a motor_vehicle motorboat or in aviation the use of substrate in the anaerobic digestion process is not use as a fuel in a motor_vehicle motorboat or in aviation therefore substrate used in the anaerobic digestion process described above cannot qualify for the alternative_fuel credit under sec_6426 use of substrate in alternative_fuel mixtures the alternative_fuel_mixture credit is available for mixtures of alternative_fuel and taxable_fuel that are sold for use as a fuel or used as a fuel by the taxpayer producing the mixture if a particular substrate qualifies as an alternative_fuel under sec_6426 the addition of percent taxable_fuel to the substrate may create an alternative_fuel_mixture within the meaning of sec_6426 and notice_2006_92 however use of that mixture in the anaerobic digestion process does not constitute use as a fuel because the mixture is not consumed in the production of energy the digester used in the anaerobic digestion process does not produce energy it is merely a location where certain chemical reactions occur to generate biogas therefore substrate that qualifies as an alternative_fuel mixed with at least percent taxable_fuel and used in the anaerobic digestion process is not eligible for the alternative_fuel_mixture credit eligibility of raw biogas for alternative_fuel credit sec_6426 defines alternative_fuel to include compressed or liquefied gas derived from biomass the energy improvement and extension act of publaw_110_343 added this provision the legislative_history of that provision indicates that congress intended to allow a credit for gases derived from biomass that were preno-118420-11 compressed or liquefied to the same quality as cng or lng see the senate_finance_committee staff summary for energy extenders amt and disaster tax provisions in the emergency economic stabilization act date that stated the provision further provides that biomass gas versions of liquefied petroleum gas and liquefied or compressed natural_gas or aviation fuels qualify for the credit based on the legislative_history we conclude that compressed or liquefied gas derived from biomass should be of similar quality and compressed or liquefied to similar specifications as cng or lng in order to qualify for the alternative credit therefore producers who process and compress or liquefy gas derived from biomass to specifications similar to cng or lng may be eligible for the alternative_fuel credit if the compressed or liquefied gas derived from biomass is sold for use or so used as a fuel in a motor_vehicle motorboat or in aviation atomization of taxable_fuel into the methane stream to create a mixture as noted above the alternative_fuel_mixture credit is available for mixtures of alternative_fuel and taxable_fuel that are sold for use as a fuel or used as a fuel by the taxpayer producing the mixture therefore in order to qualify for the alternative_fuel_mixture credit there must be a mixture of alternative_fuel and taxable_fuel that results in a single alternative_fuel generally a mixture is not created when combining a gas and a liquid more specifically in the scenarios presented the claimant is not creating an alternative_fuel_mixture by atomizing liquid taxable_fuel into the methane gas stream because there is no resulting single alternative_fuel_mixture product rather such process merely facilitates simultaneous consumption of two separate fuels in the combustion chamber of the anaerobic digestion system this is true whether the liquid taxable_fuel is sprayed directly into the combustion chamber or into the stream of methane shortly before it goes into the combustion chamber because no alternative_fuel_mixture is created a methane stream that has liquid taxable_fuel atomized into it is not eligible for the alternative_fuel_mixture credit conclusion sec_1 substrate may satisfy the definition of alternative_fuel under sec_6426 this determination must be made on a case-by-case basis unblended substrate that is used in the anaerobic digestion process is not eligible for the alternative_fuel credit under sec_6426 because the substrate is not sold for use or so used as a fuel in a motor_vehicle motorboat or in aviation raw natural_gas comes from many different sources and is comprised primarily of methane before raw natural_gas may be compressed into cng or liquefied into lng it must be processed to remove the substances other than methane so that nearly pure methane remains only raw natural_gas that has been processed and ultimately compressed or liquefied into cng or lng may qualify as an alternative_fuel within the meaning of sec_6426 preno-118420-11 substrate blended with at least percent by volume of taxable_fuel may qualify as an alternative_fuel_mixture as defined in sec_6426 if the substrate satisfies the definition of alternative_fuel set forth in sec_6426 substrate blended with at least percent by volume of taxable_fuel used in the anaerobic digestion process is not eligible for the alternative_fuel_mixture credit under sec_6426 because the mixture is not consumed in the production of energy the raw biogas derived from the anaerobic digestion process may be eligible for the alternative_fuel credit under sec_6426 if it is compressed or liquefied to similar levels as those required for cng or lng and sold for use or so used as a fuel in a motor_vehicle motorboat or in aviation to be eligible for the alternative_fuel credit under sec_6426 gas derived from biomass must be compressed or liquefied to similar levels as those required for cng or lng the gasoline_gallon_equivalent is the same as it is for all nonliquid alternative fuels under sec_6426 to qualify as an alternative_fuel_mixture as defined in sec_6426 the taxable_fuel must become an integral part of the compressed liquefied gas prior to being used as a fuel liquefied gas derived from biomass described in sec_6426 is a gas at ambient temperature and pressure whereas liquid fuel derived from biomass described in sec_6426 is a liquid at ambient temperature and pressure please call chase langley at if you have any further questions
